Citation Nr: 1133209	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-33 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and an anxiety disorder.  

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a lumbosacral spine disability.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1985. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claims.  When this case was initially before the Board in November 2009, it was remanded for further development.  

At the outset, the Board notes that the Veteran's VA and private treatment records indicate that he has been diagnosed with, and undergoing treatment for, PTSD, depression, and an anxiety/panic disorder.  In Clemons v. Shinseki, 23 Vet.App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Not surprisingly, because Clemons had not yet been issued when this case was initially adjudicated, the RO has not considered alternative current conditions within the scope of the filed claim.  In light of the decision in Clemons, the Veteran's claim of entitlement to service connection for PTSD has been recharacterized as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and an anxiety disorder, as reflected on the cover page.

The Board also notes that, in his October 2008 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC, which was scheduled for February 2010.  However, in October 2009, prior to his scheduled hearing, the Veteran contacted VA and requested that he instead be scheduled for a video-conference hearing before a Veterans Law Judge at his local RO in St. Petersburg, Florida.  Accordingly, the Veteran was rescheduled for a video-conference hearing in September 2010; however, prior to this hearing, the Veteran contacted VA and requested that this hearing be rescheduled.  Subsequently, in a November 2010 statement, the Veteran reported that, to date, he had not been rescheduled for a hearing and indicated that he would like to have his hearing rescheduled as soon as possible.  Accordingly, a video-conference hearing was rescheduled for February 2011; however, in December 2010, the Veteran again contacted VA and reported that, due to financial problems, he would be unable to attend his upcoming February 2011 hearing or any rescheduled hearings, and went on to request that his appeal continue without such a hearing.  As such, the Board will proceed with the Veteran's case based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2010).  

The issues of entitlement to service connection for a left arm disability and entitlement to non-service connected pension benefits have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2007 Form 21-4142 and August 2008 VA treatment record.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  

As an initial matter, the Board notes that, in PTSD cases in which the Veteran asserts personal assault as an in-service stressor, VA has provided for special evidentiary development procedures.  See Patton v. West, 12 Vet.App. 272, 280 (1999); see also VA ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 20, 1996).  In this regard, the Court has held that 38 C.F.R. § 3.304(f)(3) places a heightened burden of notification on VA in claims concerning in-service personal assault.  Gallegos v. Peake, 22 Vet. App. 329 (2008).  Specifically, the Court stated that first, the RO must inform the claimant that she may submit alternative forms of evidence (i.e., evidence other than service records) to corroborate his account of an in-service assault, and suggest potential sources for such evidence.  Id.  The Court further stated that a claimant should be notified that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute "credible supporting evidence of the stressor" under 38 C.F.R. § 3.304(f)(3).  Id.  Second, VA must assist the claimant with the submission of alternative sources of evidence by providing additional time for the claimant to submit such evidence after receipt of the personal-assault letter and, where appropriate, by obtaining evidence on the claimant's behalf.  Id. at 335.  This notification must be accomplished on remand.

With regard to his acquired psychiatric disorder, the Veteran essentially contends that he developed PTSD, depression, and/or an anxiety disorder as a result of several traumatic experiences during service.  First, he has reported that, during boot camp, his drill sergeant severely physically, verbally, and emotionally abused him, causing him numerous orthopedic injuries, including a neck and/or chest injury when his commander hit him with the butt of a rifle, and several broken ribs from being punched.  See Veteran's statements dated March 2006, September 2006, and January 2008; Veteran's March 2006 statement in support of claim for service connection for PTSD; and VA treatment records dated in May 2006, September 2006, May 2007.  

Second, the Veteran has reported that he was also physically and emotionally abused by the other members of his unit, who reportedly teased and taunted him about his learning disability and beat him up for fun, both during boot camp in Parris Island, South Carolina, and while he was stationed in Beaufort, South Carolina, in 1984.  See Veteran's statements dated in March 2006 and January 2008.  

Third, he asserts that, while serving in the Demilitarized Zone (DMZ) in South Korea during Operation Bear Hunt in 1983, he found a fellow Marine and friend, whom he has referred to as Bill, frozen to death, and that he felt as though this death was partly his fault.  See Veteran's statements dated in September 2006, December 2006, and January 2008; and VA treatment records dated July 2004, May 2006, June 2006, September 2006, and May 2007.  In regard to this latter contention, the Veteran has reported that Bill's death occurred approximately a week before he himself was hospitalized for pneumonia.  See Veteran's December 2006 statement.  Moreover, the Veteran's service treatment records reflect that the Veteran began treatment for pneumonia at the FPO San Francisco in January 1983.  Additionally, the Veteran has reported that he first began receiving psychiatric treatment shortly after Bill's death, and that he continued such treatment while he was stationed in Beaufort, North Carolina, directly prior to discharge.  See Veteran's January 2008 statement and May 2006 VA treatment record.  

Fourth, he has reported that, during service in Beirut, Lebanon, he witnessed a terrorist attack during which he suffered a gunshot wound and saw one of his friends blown up.  See VA treatment record dated in July 2004 and Licensed Clinical Social Worker (LCSW) and Certified Addiction Professional (CAP) Richard L. McClain's August 2006 Summary Report of Diagnosis and Treatment.  In regard to this contention, the Veteran asserts that, insofar as this attack killed over 270 fellow Marines, he now suffers from survivor guilt.  See LCSW, CAP McClain's August 2006 Summary Report of Diagnosis and Treatment. 

Finally, more recently, the Veteran has reported that he was traumatized by witnessing his roommate being sexually assaulted during service.  See VA treatment records dated in June 2008 and December 2008.  

To establish entitlement to service connection for PTSD, a Veteran must provide 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence of record indicates that the Veteran has current diagnoses of PTSD, depression, and an anxiety disorder.  Specifically, the record reflects that, following separation from service in 1985 and prior to his incarceration in 1993, the Veteran received psychiatric treatment from Dr. Shapiro, who reportedly diagnosed him with PTSD and depression.  Additionally, during his period of incarceration, the Veteran received mental health treatment for pedophilia on several occasions, including treatment in September 1993, when he reported having a history of PTSD and depression.  Further, from 1997 to 2005, the Veteran received psychiatric, sexual offender, and substance addiction treatment from LCSW, CAP McClain, during which time he was diagnosed with PTSD.  Finally, the Veteran's VA treatment records indicate that he has been undergoing VA treatment for PTSD, depression, and an anxiety disorder since May 2004. 

The Board acknowledges that there is also some medical evidence of record showing that there is a relationship between the Veteran's PTSD and his reported in-service stressors.  Specifically, during VA treatment in June 2006, September 2006, February 2007, and March 2007, the Veteran was noted to have PTSD that was related to his military service.  Additionally, in an August 2006 Summary Report of Diagnosis and Treatment, LCSW, CAP McClain diagnosed the Veteran with PTSD based on his reports of in-service trauma; namely, the reported terrorist attack in Lebanon.  Finally, during VA treatment in June 2008, the Veteran's regular treating doctor diagnosed him with PTSD related to multiple traumas, including active duty trauma.  Significantly, however, despite these positive opinions, to date, none of the Veteran's claimed in-service stressors have been verified.  In this regard, the Board notes that the evidence of record fails to show that the Veteran was awarded any medals or decorations for valor, combat experience, or combat injuries, and does not otherwise show that he had actual combat with the enemy.  Further, his DD-214 shows no certificates or awards denoting participation in combat.  As such, corroborating evidence that the claimed in-service events actually occurred is necessary to support the Veteran's claim.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Doran v. Brown, 6 Vet. App. 283 (1994).  

In this case, however, the Board finds that the evidence of record is somewhat inconsistent with regard to what the Veteran actually witnessed and experienced during service.  Specifically, the Board highlights that, in March 2006 and September 2006, the Veteran reported that, while he was assigned to Battalion 1006, Sergeant Jones physically assaulted him on numerous occasions during boot camp in Parris Island, South Carolina.  Subsequently, however, in a January 2008 statement, the Veteran reported that he was first assigned to work for Sergeant Jones in 1983 at Camp Foster in Okinawa, Japan, and that because Sergeant Jones treated him well, he became one of the Veteran's only friends during his time in service.  Further, although the Veteran initially reported in March 2006 that Sergeant Jones pushed him face-down on the ground and then hit him in the back with the butt end of a rifle, in a subsequent September 2006 statement, he reported that Sergeant hit him in the chest with the butt end of rifle, causing him to fall to the ground.  Moreover, the Board notes that, while the Veteran reported in January 2008 that his back pain began after lifting heavy kitchen equipment and was further aggravated by the other members of his unit "[pushing him] down on the ice so many times [that he] lost count," he had previously reported in March 2006 that he injured his lower back by falling on ground that was covered in ice while moving equipment.  

As such, given the inconsistencies in his reports, the Board finds that the Veteran's statements do not constitute credible evidence of his claimed in-service stressors, and as such, further attempts by the RO to verify that these events occurred is necessary before the Board renders a decision in this case.  In this regard, the Board acknowledges that, in January 2007, the RO made a formal finding that there was insuffucient information of record with which to corroborate the Veteran's PTSD stressors.  Specifically, the RO found that, with regard to the Veteran's reports of in-service emotional and physical abuse by his superiors, there were no records revealing injuries or reports of such abuse.  Additionally, the RO found that, with regard to the Veteran's reported stressor of finding a fellow Marine frozen to death in South Korea in 1983 while his unit was participating in Operation Bear Hunt, the Veteran's service personnel records failed to show that he ever served in South Korea, and moreover, a review of "the Internet" revealed that Operation Bear Hunt was performed in 1987 (i.e., after the Veteran's discharge from service).  Further, the RO found that with regard to his reported stressor of witnessing a terrorist attack in Beirut, Lebanon, during which he suffered a gunshot wound and saw one of his friends blown up, and over 270 Marines were killed, a review of his personnel records failed to show that he was ever stationed in Beirut and his service treatment records failed to show treatment for a gunshot wound.  The RO also noted the Veteran's report that he had served in Japan, but found that a review of his service personnel records failed to confirm such service.  

Significantly, however, the Board highlights that, contrary to the RO's finding that the Veteran's service personnel records failed to show that he served in Japan, South Korea, or Lebanon, a list of Offenses and Punishments in his personnel record reveals that the Veteran was in fact serving in Okinawa, Japan, in October 1982.  Furthermore, the Board notes that the Veteran's DD-214 indicates that he had 11 months and 24 days of foreign service; however, to date, the record does not indicate the dates and/or locations of such service.  In this regard, the Board notes that an abstract of Service and Medical History is of record, which indicates that the Veteran had recruit training in Beaufort, South Carolina, and Parris Island, South Carolina, from January 1981 to April 1981; served in Norfolk, Virginia, from April 1981 to July 1981; served in Quantico, Virginia from September 1981 to March 1982; was deployed with the 12th Marines from March 1982 to June 1983, and served in Beaufort, South Carolina, from June 1983 to December 1984.  As such, it is unclear where the Veteran was physically stationed from July 1981 to September 1981, March 1982 to June 1983, and December 1984 to January 1985.  Accordingly, on remand, further development is warranted to: (1) verify all of the Veteran's duty assignments and service locations from January 1981 to January 1985, including the locations and dates of any foreign service, and (2) determine where the 12th Marines physically served from March 1982 to June 1983.  

Further, although the RO determined that the Veteran's records failed to reveal any records of injuries or reports of abuse by his superiors, the Board highlights that the Veteran has reported that he did not report such abuse to anyone at the time, and that although he received medical treatment for his resultant injuries (i.e., bruising and broken ribs), he did not tell his treating doctors the real cause of such injuries because his sergeant had threatened him.  In this regard, the Board notes that there is some evidence showing that the Veteran received treatment for physical injuries during boot camp.  Specifically, in March 1981, the Veteran was treated for a two week history of chest pain that was diagnosed as a possible rib fracture, and at that time, the Veteran reported that a trunk had fallen on his chest.  

Additionally, the Board notes that, to date, no attempts have been made to verify whether the Veteran was verbally, emotionally, and/or physically abused by the other members of his unit at any point during service.  In this regard, the Board highlights that, in February 1982, the Veteran was treated for head trauma, reporting that he had been hit in the back of the head with a bottle in a fight.  That same month, he was also treated for abdominal cramping with pain radiating down his back and neck.  Further, in April 1982, the Veteran was again treated for head trauma, reporting that such trauma occurred three days prior; however, he did not provide any further information regarding the cause of such trauma.  

Moreover, the Board points out that, in cases involving in-service personal assault (i.e., physical abuse and harassment by the Veteran's drill sergeants and fellow Marines), alternative forms of evidence (i.e., evidence other than service records) may be used to corroborate the Veteran's account of an in-service assault.  Examples of such evidence include records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; statements from family members, roommates, fellow service-members, or clergy; evidence of behavioral changes following the claimed assault, such as a request for a transfer to another military occupational specialty (MOS) or duty assignment, deterioration in work performance, substance abuse, unexplained economic or social behavior changes, or episodes of depression, panic attacks, or anxiety without an identifiable cause.  See 38 C.F.R. § 3.304(f)(3); see also Gallegos v. Peake, 22 Vet. App. 329 (2008).  

As such, on remand, the Veteran should be afforded another opportunity to provide further information and/or evidence regarding his in-service personal assaults, including the approximate dates of the assaults and further information regarding any in-service behavioral changes, such as alcohol abuse, over/under-eating, and episodes of depression, panic attacks, and/or anxiety, as well as the opportunity to submit lay statements from anyone that he may have discussed such incidents with during or after service, including family members, friends, and fellow service-members.  See 38 C.F.R. § 3.304(f)(3); see also Gallegos v. Peake, 22 Vet. App. 329 (2008).  Once the Veteran has been afforded this opportunity, efforts to corroborate the Veteran's reports of in-service personal assault should again be undertaken by JSRCC.  

Finally, the Board notes that, to date, no attempts have been made to verify whether the Veteran witnessed a sexual assault of his roommate during service.  In this regard, the Board notes that stressor verification requires that the Veteran provide, at a minimum, a stressor that can be documented, the location where the incident took place, the approximate date of the incident, and the unit of assignment at the time the stressful event occurred.  See M21-1MR, Part IV.ii.1.D.14.d.  In this case, the Veteran has not provided any information regarding the approximate date, location, or his unit of assignment at the time of his roommate's sexual assault.  On remand, the Veteran should be given the opportunity to provide such information.  

Additionally, regardless of whether the Veteran's PTSD stressors can be verified, because the Veteran has reported experiencing stressful events during service, including suffering several personal assaults, and has since been diagnosed with PTSD, depression, and an anxiety disorder; and because there is competent medical evidence of record indicating that the Veteran's psychiatric symptomatology is related to his military service, the Board finds that a VA medical examination and opinion assessing whether he has a current psychiatric disorder that is related to service is necessary.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further, the Board notes that a review of the record reveals that some of the Veteran's relevant private treatment records have not yet been associated with the claims file.  Specifically, on a May 1995 Sex Offender Screening and Selection Form, the Veteran indicated that, prior to being incarcerated in 1993, he received psychosexual treatment from Dr. Shapiro in Rock Ridge, Florida.  Similarly, during mental health treatment at the State of Florida Department of Corrections in February 1997, the Veteran reported that he had received psychiatric treatment from Dr. Shapiro prior to his incarceration, and intended to resume such treatment following his release from prison.  Significantly, however, to date, none of Dr. Shapiro's treatment records have been associated with the claims file.  

Additionally, in his November 2005 claim, the Veteran reported that he had undergone treatment for PTSD with LCSW, CAP McClain from April 1997 to October 2005.  Similarly, in an August 2006 Summary Report of Diagnosis and Treatment, LCSW, CAP McClain reported that he had been providing the Veteran with psychiatric and sex offender treatment since 1998, including both individual and group therapy, and went on to diagnose the Veteran with PTSD.  Additionally, in a February 2008 letter, LCSW, CAP McClain reported that the Veteran had been his patient for ten years and that, in that time, he had successfully completed all phases of sex offender treatment.  Significantly, however, the only treatment record on file from LCWS, CAP McClain is the August 2006 summary.  In this regard, the Board acknowledges that, in July 2006, an attempt was made to obtain LCSW, CAP McClain's treatment records; however, as this case must be remanded for the foregoing reasons, on remand, further attempts to obtain a complete copy of all of the Veteran's outstanding private treatment records should be made.  In making this determination, the Board highlights that VA has a duty to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include private medical records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).    

Moreover, as this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran appears to receive regular VA treatment, and records of his VA care, dated since October 2008, have not been associated with the claims file.  Furthermore, the Board notes that, from March 2007 to October 2008, the only VA treatment records that have been associated with the claims file are records that the Veteran has submitted himself and records obtained from the Social Security Administration (SSA) regarding his SSA claim.  Moreover, the Board notes that the VA treatment records currently on file indicate that, in addition to his PTSD treatment, the Veteran has been undergoing treatment for depression under the care of a different VA doctor; however, to date, no such records have been associated with the claims file.  Accordingly, on remand the RO/AMC should make arrangements to obtain a complete copy of the Veteran's VA treatment records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2).  

With regard to the Veteran's claim of entitlement to service connection for a cervical spine disability, he essentially contends that this condition first manifested during service as a result of physical abuse by his drill sergeant during boot camp.  Specifically, the Veteran has reported that his drill sergeant pushed him backwards into his bunk bed and also hit him in the neck with a rifle butt after pushing him face-forward on the ground.  As such, because the Veteran's cervical spine disability claim essentially hinges upon whether his in-service stressor of physical abuse by his drill sergeant is verified, the Board finds that this issue is inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disorder, and as such, his claim for entitlement to service connection for a cervical spine disability must be deferred pending the adjudication of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Similarly, with regard to his claim of entitlement to service connection for a lumbosacral spine disability, the Veteran essentially contends that this condition first manifested during service after straining his back while lifting heavy kitchen equipment, and was further aggravated by frequently being beaten up and pushed down on the ice by other members of his unit while serving in Korea.  See January 2008 statement.  In the alternative, the Veteran contends that his current low back disability resulted from falling on ground that was covered with ice while moving equipment in Korea.  See March 2006 statement.  As such, because the Veteran's lumbosacral spine disability claim hinges upon whether his service in Korea is confirmed, and whether his in-service stressor of physical abuse by the other members of his unit is verified, the Board finds that this issue is inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disorder, and as such, his claim for entitlement to service connection for a lumbosacral spine disability must be deferred pending the adjudication of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, with regard to the issue of entitlement to a TDIU, the Board finds that, insofar as the grant of a TDIU hinges upon whether the Veteran meets specific schedular rating criteria, this issue is inextricably intertwined with the question of whether service connection is warranted for the Veteran's acquired psychiatric disorder, cervical spine disability, and/or lumbosacral spine disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, a decision on the Veteran's claim of entitlement to a TDIU is deferred pending the adjudication of his claims of entitlement to service connection for an acquired psychiatric disorder, cervical spine disability, and lumbosacral spine disability. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment with respect to all private health care providers who have treated his PTSD, depression, and/or anxiety disorder, to specifically include treatment records from 1) Dr. Shapiro in Rock Ridge, Florida, dated since January 1985; and 2) LCSW, CAP Richard L. McClain, dated since 1997.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain any treatment records identified by the Veteran.  If these records are not available, request that the doctors provide a negative reply.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  

2.  Also contact the Veteran and request that he provide a more specific and detailed statement describing his alleged stressors, including (1) the approximate date (within a 60 day window) of the personal assault by Sergeant Jones during which he was hit in the neck and/or chest with a rifle butt and was pushed backward into his bunk bed; (2) the approximate dates (within a 60 day window) and locations of the personal assaults by his fellow Marines, and his unit of assignment during such assaults; (3) the name of the roommate whom he saw sexually assaulted, the approximate date (within a 60 day window) and location of this assault, and his unit of assignment at that time; and (4) the approximate date (within a 60 day window) of the terrorist attack in Beirut, Lebanon, and his unit of assignment at that time, as well as any information regarding the nature of, and treatment for, his reported gunshot wound.  He should be informed that specific dates, locations, circumstances, and names of those involved in the reported incidents would prove helpful in attempting to verify his stressors.
 
Also, notify the Veteran that he may submit alternative forms of evidence, that is, evidence other than service records, including evidence of behavioral changes following the alleged in-service assault (i.e., alcohol abuse, over/under-eating, episodes of depression, panic attacks, and/or anxiety) to corroborate his accounts of in-service assaults by his superiors and fellow Marines; and suggest potential sources for such evidence (i.e., lay statements from anyone that he may have discussed his in-service stressors with either during or after service, including family members, friends, and fellow service-members).

3.  Contact the National Personnel Records Center and/or any other indicated agency, and request verification of (1) all of the Veteran's duty assignments and service locations from January 1981 to January 1985, including the locations and dates of any foreign service, and (2) the location of the 12th Marines from March 1982 to June 1983.  In this regard, the Board is particularly interested in any records showing the Veteran's in-service duty transfers.

4.  Once the foregoing development has been completed, regardless of whether the Veteran submits a more specific statement, the RO via the AMC should request that the Headquarters Marine Corps (HQMC) provide any available information that might corroborate the Veteran's alleged in-service stressors, including (1) physical, verbal, and emotional abuse by Sergeant Jones and/or his drill sergeants during boot camp in Parris Island, South Carolina, and Beaufort, South Carolina, including a neck and/or chest injury when Sergeant Jones hit him with the butt of a rifle, and several broken ribs from being pushed and/or punched; (2) physical and emotional abuse by the other members of his unit, both during boot camp in Parris Island, South Carolina, and while he was stationed in Beaufort, South Carolina, in 1984; (3) the death of a member of the Veteran's unit (i.e., Bill) in South Korea during Operation Bear Hunt in approximately December 1982 or January 1983; (4) a terrorist attack in Beirut, Lebanon during which the Veteran suffered a gunshot wound and over 270 Marines were killed; and (5) a sexual assault of the Veteran's roommate, which the Veteran reportedly witnessed.  

HQMC should be provided with a copy of this remand and copies of the Veteran's available service personnel records, including his DD-214, showing service dates, duties, and units of assignment, as well as copies of his March 2006, September 2006, December 2006, January 2008, and January 2010 statements regarding his stressors, and any additional relevant evidence associated with the claims folder as a result of this remand.

5.  Obtain a complete copy of any recent treatment records regarding the Veteran's PTSD, depression, and/or anxiety disorder from the VA Community Based Outpatient Clinic in Viera, Florida, dated since March 2007.  

6.  Then, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any acquired psychiatric disorders found to be present.  In this regard, the Board notes that the record reveals diagnoses of PTSD, depression, and an anxiety disorder.  

The examiner must also provide an opinion as to whether the evidence demonstrates whether any behavioral changes in service could be regarded as indicative of the occurrence of a personal assault.

Additionally, if a diagnosis of PTSD is appropriate, the examiner should specify whether (1) each alleged stressor found to be established by the evidence of record (whether by the RO, or in the case of the alleged personal assault, in the examiner's opinion) was sufficient to produce PTSD; (2) each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.  In offering these assessments, the examiner must acknowledge and comment on the lay evidence of record regarding in-service verbal, emotional, and physical abuse by his drill sergeants, Sergeant Jones, and his fellow Marines; finding a fellow Marine frozen to death in Korea in 1983; witnessing a terrorist attack in Beirut, Lebanon, during which he was reportedly shot and over 270 Marines were killed; and witnessing his roommate being sexually assaulted.  The examiner should also acknowledge the lay evidence of record regarding a continuity of symptomatology since service.   

Alternatively, if the examination results in a psychiatric diagnosis other than PTSD (i.e., depression or an anxiety disorder), the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any currently demonstrated psychiatric disorder other than PTSD had its onset during active service or is related to any in-service disease, event, or injury, including in-service personal assaults by his drill sergeants, Sergeant Jones, and his fellow Marines; finding a fellow Marine frozen to death in Korea in 1983; witnessing a terrorist attack in Beirut, Lebanon, during which he was reportedly shot and over 270 Marines were killed; and witnessing his roommate being sexually assaulted.  In providing this assessment, the examiner should also acknowledge the lay evidence of record regarding a continuity of symptomatology since service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.

8.  Finally, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

